           Case 8:16-cr-00557-GJH Document 132 Filed 07/10/20 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division


UNITED STATES OF AMERICA,                        *

v.                                               *          Criminal Case No.: GJH-16-557

TEHRAN DONNELL WADLEY,                           *

       Defendant.                                *

*      *       *      *       *      *       *       *      *       *      *       *      *

                          MEMORANDUM OPINION AND ORDER

       Defendant Tehran Donnell Wadley is currently serving a 76-month sentence at FCI

Allenwood Low, a Bureau of Prisons (“BOP”) facility, after a jury found him guilty of one count

of possession of a firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1). Pending

before the Court is Mr. Wadley’s Emergency Motion for Compassionate Release Pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) (“Emergency Motion for Compassionate Release”). ECF No. 128. No

hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the reasons that follow, Mr. Wadley’s

Emergency Motion for Compassionate Release is denied.

I.     BACKGROUND

       On November 16, 2016, a grand jury for the District of Maryland issued an Indictment

charging Mr. Wadley with one count of possession of a firearm by a convicted felon, in violation

of 18 U.S.C. § 922(g)(1). ECF No. 1. On December 15, 2016, Mr. Wadley was arraigned and

entered a plea of not guilty. ECF No. 14. On October 19, 2017, after a two-day trial, a jury found

Mr. Wadley guilty of the one charge in the Indictment. ECF Nos. 64, 65, 72. On April 27, 2018,

the Court sentenced Mr. Wadley to 76 months of imprisonment. ECF No. 93.




                                                 1
         Case 8:16-cr-00557-GJH Document 132 Filed 07/10/20 Page 2 of 7



       On April 16, 2020, Mr. Wadley filed a request for reduction in sentence based on his

health with the warden of FCI Allenwood Low. ECF No. 130-4. This request was denied on May

6, 2020. ECF No. 130-5. On June 18, 2020, Mr. Wadley filed the pending Emergency Motion for

Compassionate Release in this Court, citing the COVID-19 pandemic. ECF No. 128. The

Government filed a response on June 30, 2020. ECF No. 131.

II.    DISCUSSION

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), Mr. Wadley requests that the Court reduce or

modify his sentence to time served or, in the alternative, add a period of home confinement as a

condition of supervised release, due to medical conditions that make him vulnerable to the

COVID-19 virus, including asthma, a history of deep vein thrombosis, and hypertension.

Ordinarily, “[t]he court may not modify a term of imprisonment once it has been imposed.” 18

U.S.C. § 3582(c); see United States v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020). This

general rule is subject to certain exceptions, including the compassionate release provision,

which provides that:

               the court, upon motion of the Director of the Bureau of Prisons, or upon
               motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant’s behalf or the lapse of 30 days from the receipt
               of such a request by the warden of the defendant’s facility, whichever is
               earlier, may reduce the term of imprisonment (and may impose a term of
               probation or supervised release with or without conditions that does not
               exceed the unserved portion of the original term of imprisonment), after
               considering the factors set forth in section 3553(a) to the extent that they
               are applicable, if it finds that–

               (i) extraordinary and compelling reasons warrant such a reduction;

               ...

               and that such a reduction is consistent with applicable policy statements
               issued by the Sentencing Commission[.]



                                                 2
         Case 8:16-cr-00557-GJH Document 132 Filed 07/10/20 Page 3 of 7



18 U.S.C. § 3582(c)(1).

       A complementary provision, 28 U.S.C. § 994(t), provides that the U.S. Sentencing

Commission, “in promulgating general policy statements regarding sentencing modification

provisions in section 3582(c)(1)(A) of title 18, shall describe what should be considered

extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

and a list of specific examples.” See United States v. Decator, No. CCB-95-202, 2020 WL

1676219, at *2 (D. Md. Apr. 6, 2020). The Commission provides this description in § 1B1.13 of

the U.S. Sentencing Guidelines, which states, in relevant part, that:

               Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
               3582(c)(1)(A), the court may reduce a term of imprisonment (and may
               impose a term of supervised release with or without conditions that does
               not exceed the unserved portion of the original term of imprisonment) if,
               after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent
               that they are applicable, the court determines that–

               (1)(A) Extraordinary and compelling reasons warrant the reduction; . . .
               (2) The defendant is not a danger to the safety of any other person or to the
               community, as provided in 18 U.S.C. § 3142(g); and
               (3) The reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.

       Application Note 1 to § 1B1.13 further details the Commission’s understanding of

“extraordinary and compelling reasons,” which include if a defendant has been diagnosed with a

terminal illness or other serious physical or medical condition, is above the age of 65 and is in

deteriorating health due to aging, has experienced certain extenuating family circumstances, or if

“[o]ther [r]easons” arise that have been “determined by the Director of the Bureau of Prisons” to

be “extraordinary and compelling reason[s] other than, or in combination with, the reasons

described” in the Policy Statement. U.S.S.G. § 1B1.13 cmt. n.1(D). Although the Sentencing

Commission and BOP criteria provide helpful guidance to the Court, they are not binding



                                                 3
          Case 8:16-cr-00557-GJH Document 132 Filed 07/10/20 Page 4 of 7



because “the amended § 3582(c)(1)(A)(i) vests courts with independent discretion to determine

whether there are ‘extraordinary and compelling reasons’ to reduce a sentence.” Decator, 2020

WL 1676219, at *2; see also United States v. Lazarte, No. GJH-16-296, ECF No. 52 (D. Md.

July 7, 2020); United States v. Mel, No. TDC-18-571, 2020 WL 2041674, at *3 (D. Md. Apr. 28,

2020).

         Here, Mr. Wadley meets the administrative threshold for filing a motion for

compassionate release. He first requested a reduction in sentence by letter to the warden of FCI

Allenwood Low on April 16, 2020. ECF No. 130-4. The warden denied the request on May 6,

2020, ECF No. 130-5, and Mr. Wadley filed the pending Motion in this Court on June 18, 2020,

more than thirty days after the warden received the initial request. Mr. Wadley has therefore

satisfied the statutory exhaustion requirements. See 18 U.S.C. § 3582(c)(1)(A).

         But even though Mr. Wadley’s asthma, history of deep vein thrombosis, and

hypertension might increase his risk of contracting a severe case of COVID-19, see People Who

Need to Take Extra Precautions: People of Any Age with Underlying Medical Conditions,

CENTERS FOR DISEASE CONTROL AND PREVENTION (June 5, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html, Mr. Wadley has not established that “extraordinary and compelling reasons”

justify his early release. As the United States Court of Appeals for the Third Circuit recently

explained, “the mere existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release, especially

considering BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s

spread.” United States, 954 F.3d 594, 597 (3d Cir. 2020); see also United States v. Marshall, No.




                                                 4
         Case 8:16-cr-00557-GJH Document 132 Filed 07/10/20 Page 5 of 7



DKC-13-492-3, 2020 WL 3447746, at *1 (D. Md. June 24, 2020) (noting this conclusion and

denying the defendant’s motion for compassionate release).

       The Court’s review of BOP’s COVID-19 response plan reveals a comprehensive and

evolving effort to curtail the virus and protect both inmates and staff. These measures have

apparently been effective at FCI Allenwood Low, where there have been no reported cases of

COVID-19 among inmates and only one staff member has tested positive and since recovered.

See COVID-19 Cases, FEDERAL BUREAU OF PRISONS (July 8, 2020),

https://www.bop.gov/coronavirus/. Thus, while the Court “does not downplay the severity of

[Mr. Wadley’s] medical conditions,” the Court finds that “his particularized susceptibility is not

sufficient as he fails to also demonstrate a particularized risk of contracting COVID-19” at his

facility, United States v. White, No. 3:18cr61-HEH, 2020 WL 3442171, at *5–*6 (E.D. Va. June

23, 2020), and that, “in the context of overall trends in infections, the low-to-nonexistent

infection rate at Allenwood, and the measures taken by BOP to minimize and contain infections,

the circumstances are not so extraordinary and compelling as to support compassionate release,”

United States v. Terry, No. 16-210 (KM), 2020 WL 3264086, at *4 (D.N.J. June 18, 2020); see

also United States v. Shkreli, No. 15-cr-637(KAM), 2020 WL 2513521, at *2 (E.D.N.Y. May 16,

2020) (finding no extraordinary and compelling circumstances for defendant incarcerated at FCI

Allenwood Low because there were no reported cases of COVID-19, and therefore the defendant

had not proven himself to be at any increased risk of catching the virus); United States v. Wright,

Nos. TDC-17-388, TDC-19-35, 2020 WL 2571198, at *3 (D. Md. May 21, 2020) (stating that

the fact that there were no COVID-19 cases at the defendant’s BOP facility “reduce[d] the

imminence of the risk to [the defendant]”); United States v. Feiling, No. 3:19cr112 (DJN), 2020

WL 1821457, at *7 (E.D. Va. Apr. 10, 2020) (denying compassionate release to defendant with



                                                 5
         Case 8:16-cr-00557-GJH Document 132 Filed 07/10/20 Page 6 of 7



multiple medical conditions because, in part, he failed to demonstrate a particularized risk of

contracting COVID-19 at a facility that had yet to confirm a positive case).

       Not only has Mr. Wadley failed to demonstrate that extraordinary and compelling reasons

justify his release, a reduction in sentence would also be inconsistent with applicable Sentencing

Commission policy statements, which provide that a sentence reduction is appropriate only if the

defendant “is not a danger to the safety of any other person or to the community, as provided in

18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2). To determine whether a defendant is a danger to the

community, courts consider the (1) “nature and circumstances of the offense charged”; (2)

“weight of the evidence against the person”; (3) “history and characteristics of the person”; and

(4) “nature and seriousness of the danger to any person or the community that would be posed by

the person’s release.” 18 U.S.C. § 3142(g).

       Here, Mr. Wadley was convicted of possessing a firearm. The evidence admitted at trial

showed that the weapon was a nine-millimeter caliber semiautomatic pistol with a partially

obliterated serial number, one round of ammunition, and an extended magazine, which the Court

noted during sentencing was “not a typical firearm.” See ECF No. 102 at 57. Moreover, as the

Court explained during sentencing, Mr. Wadley “has a lengthy criminal history,” which includes

“one or more firearm convictions, a theft conviction, [and] a reckless endangerment conviction

where the facts … are troubling to the Court” and appeared to be “a very serious and violent

offense.” Id. at 55–56, 57. Thus, releasing Mr. Wadley would pose a danger to the community

and would therefore make a sentence reduction inconsistent with applicable Sentencing

Commission policy statements.

       Accordingly, Mr. Wadley’s Emergency Motion for Compassionate Release is denied.




                                                 6
         Case 8:16-cr-00557-GJH Document 132 Filed 07/10/20 Page 7 of 7



III.   CONCLUSION

       For the foregoing reasons, Mr. Wadley’s Emergency Motion for Compassionate Release,

ECF No. 128, is DENIED.




Date: July   9, 2020                                   _/s/_________________________
                                                       GEORGE J. HAZEL
                                                       United States District Judge




                                            7
